[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, through his amended complaint, brings a contract action against the defendant Richard Dubauskas and Salvatore Pesce (general contractors) and defendants George C. and Dorothy M. Colt, (owners) on a second count alleging unjust enrichment. The plaintiff was a painting subcontractor of the defendant general contractors on a home owned by the Colts.
The evidence establishes that the plaintiff substantially performed his contract, until he was removed from the project by agreement of all defendants. The defendant had concerns about the quality of the plaintiff's work. Plaintiff claims that the problems with the work were relatively common and simple subject to correction for a reasonable cost of approximately $400. Defendants maintain that the cost of completion exceeds the plaintiff's contract balance of $2,588.00.
The court finds that the plaintiff's contract with defendant general contractors did not include the basement or garage. The plaintiff's testimony as to the scope of the contract was not rebutted.
The defendants included in this cost of completion the garage and basement areas as evidenced by their photographs (Exhibit A).
All parties agreed at trial that the defendants are entitled to offset the plaintiff's contract price by their cost of completion.
The court finds from a review of all evidence presented at trial, that the reasonable cost of completion and repair was in the amount of $975.
Accordingly, judgment enters for the plaintiff against the defendants on the first and second count in the total amount of $1,613. Judgment enters for the plaintiff on the defendants' counterclaim.
This judgment applies jointly and severally to all defendants in the total amount of $1,613. No interest or costs are awarded to any party.
McWEENY, J. CT Page 4454